Citation Nr: 0630797	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-25 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a soft tissue 
bulge, right flank, including as secondary to service 
connected left thigh wound and lumbosacral strain.

2.  Entitlement to service connection for coronary artery 
disease (CAD) including as secondary to service connected 
left and right lower extremity disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1949 to July 1953.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Cleveland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  [Jurisdiction of the 
veteran's claims file has been retained by the Roanoke, 
Virginia RO.]  A Travel Board hearing was held before the 
undersigned in June 2006.  At the hearing the record was held 
open for 90 days to allow the veteran time to submit 
additional evidence.   

Service connection for soft tissue bulge and CAD was 
previously denied by the RO as not well grounded in May 1999.  
The denial for CAD was then confirmed by a February 2000 
rating decision.  In the June 2002 rating decision, the RO 
(properly) readjudicated the claims de novo under the 
Veterans Claims Assistance Act (VCAA).  (See the Note 
following 38 U.S.C.A. § 5107 pertaining to readjudication of 
claims previously denied as well-grounded as a result of the 
advent of the VCAA).        

The issue of service connection for CAD is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.  


FINDING OF FACT

It is not shown that the veteran currently has a disability 
manifested by a right flank soft tissue bulge.  


CONCLUSION OF LAW

Service connection for soft tissue bulge, right flank, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that such records 
were received by VA.  A subsequent December 2005 letter 
clarified that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  This letter 
also advised the veteran to submit any evidence in his 
possession pertaining to his claim and advised him of the 
criteria necessary to substantiate secondary service 
connection claims.  The June 2002 rating decision, a July 
2003 statement of the case (SOC) and January 2005 and April 
2005 supplemental SOCs (SSOCs) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   A March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant has had ample opportunity to respond 
to notice letters and the SOC and SSOCs and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The veteran was provided a VA examination 
in March 2004.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

The veteran's service medical records reveal that he was 
wounded in action in Korea in October 1952.  He sustained 
penetrating shell fragment wounds of the left knee, left 
thigh, left forearm and right thigh, resulting in a compound, 
comminuted fracture of the upper tibia on the left.   He 
suffered marked left peroneal nerve damage resulting in left 
foot drop and causalgia of the left foot.  A September 1953 
rating decision granted service connection for these injuries 
and special monthly compensation for loss of use of the left 
foot.  It was noted that sensation in the left leg below the 
left knee and left foot was impaired and that the veteran 
walked with a limp.  In January 1954 service connection was 
granted for lumbosacral strain as secondary to these 
injuries.  The service medical records do not reveal any 
treatment or complaints of heart trouble or a tissue bulge on 
the right flank.

A May 1993 private surgical note shows that the veteran was 
having pain in his right flank.  A  November 1993 follow-up 
note shows a soft bulge asymmetry in the right subcostal 
flank area.  The diagnostic impression was possible soft 
tissue tumor and it was noted that the veteran did not wish 
to pursue the bulge at that point.  

In June 1996 secondary service connection was granted for a 
right knee condition.

In a March 1998 statement the veteran alleged that his 
"flank hernias" were a result of 45 years of strain on his 
right leg and side from a dysfunctional left leg resulting 
from combat injuries.  

In a June 2003 statement the veteran indicated that he had a 
right side bulge the size of a softball for the past 15 years 
that was a constant source of discomfort.  It seemed logical 
to him that his dysfunctional left leg, by placing undue 
strain on the right side, was instrumental in causing right 
side problems.  

On VA examination in March 2004 the veteran reported that he 
had an accident with heavy lifting in April 1993 and noticed 
bulging along the right lateral abdominal wall that was 
mildly uncomfortable.  Examination at that time showed a 
mildly tender upper right quadrant but otherwise the 
examination was normal.  A CT scan showed no abdominal wall 
deformity.  The diagnosis was possible muscle fascial 
weakness or tear.  The veteran was referred to see a general 
surgeon who suggested that if he continued to have discomfort 
the surgeon could do a surgical exploration to evaluate the 
etiology.  The veteran indicated that over the years the 
pouching bulge had diminished and was very difficult to 
reproduce and he was of the opinion that it had healed 
itself.  Since regular activities of daily living had not 
reproduced the outpouching, he did not have surgery and the 
bulge, for the most part, resolved on its own, without 
intervention.  On physical examination, the examiner did not 
find any outpouching of the right lateral anterior wall and 
the examination was essentially unremarkable.  There was no 
notable tenderness in the upper right quadrant.  The 
diagnosis was resolved muscle fascial weakness in the right 
lateral abdominal wall secondary to lifting injury in 1993.  

In a February 2005 statement the veteran indicated that 
despite the VA examiner's findings, his right side injury was 
still a bothersome problem with a constant minimal ache.  
There was an increase in pain with any degree of physical 
activity.  The out-pouching bulge had diminished to the naked 
eye but could be reproduced by expanding and internally 
pushing out the area.  At the examination he had offered to 
reproduce the bulge but was restrained by the examiner.  He 
did not recall making the statement that the bulge had healed 
itself and if he did, he was wrong.

At the June 2006 Travel Board hearing the veteran clarified 
that the disability for which service connection is sought is 
other than his service connected right inguinal hernia.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board recognizes that the veteran 
sustained substantial combat injuries in service, and that he 
is entitled to the relaxed evidentiary requirements afforded 
in such cases.  See 38 U.S.C.A. § 1154.  However, to 
establish service connection for a disability, he must still 
meet threshold requirements, including a showing that the 
claimed disability exists, and competent evidence of a nexus 
of nexus between the disability and service or a service 
connected disability.  

There is no competent (medical) evidence of record showing 
that the veteran actually has a right flank disability 
characterized by a bulge.  Medical assessment of the 
veteran's right flank on the March 2004 VA examination 
revealed no right flank disability, and the examiner assigned 
a diagnosis of resolved muscle fascial weakness in the right 
lateral abdominal wall (secondary to lifting injury in 1993).  
The examiner noted no "outpouching" of the right lateral 
wall and no notable tenderness in the upper right quadrant.  
While the veteran alleges that he does have a current right 
flank disability, as a layperson, his allegations are not 
competent evidence of a medical diagnosis or nexus.  "Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Notably, although it becomes immaterial with a finding of no 
current disability, the examiner also indicated that a bulge 
previously noted was due to a lifting injury many years 
postservice.  

In the absence of proof of current disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Consequently, the preponderance of 
the evidence is against a finding of service connection, and 
the veteran's claim must be denied.      


ORDER

Service connection for soft tissue bulge, right flank, 
including as secondary to the service connected disabilities 
of left thigh wound and lumbosacral strain is denied.  
 

REMAND

As was noted above, the appellant sustained substantial 
combat injuries and is entitled to the relaxed evidentiary 
requirements provided by 38 U.S.C.A. § 1154 (with the 
concomitant "extra step" in evidentiary development).

VA heart examination in March 2004 produced a diagnosis of 
CAD by patient history, resolved.  After noting that the 
veteran had a cardiac catheterization in the 90s that 
revealed a 70 percent lesion in the coronary arteries, the 
examiner found that there was no disability noted from the 
cardiac standpoint and no evidence that the heart condition 
claimed by the veteran was secondary to the service connected 
injuries of the left lower extremity.  She further found that 
it was not at least as likely as not that the CAD was related 
in any way to the left lower extremity muscle injury. 

In response to these examination findings the veteran 
submitted a letter from a private cardiologist, Dr. H., who 
indicated that the veteran's multiple combat injuries 
including leg wounds, along with his right knee injury, which 
required knee replacement had caused a sedentary lifestyle 
which most likely contributed to his heart disease.  This 
disease consisted of coronary artery stenosis, which was 
documented by cardiac catheterization.  It was therefore as 
likely not that the combat injuries that the veteran 
sustained contributed to his heart condition.

Given the clear conflict in the medical evidence, further 
development for clarification of the conflict is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
examination by a cardiologist to 
determine the nature and etiology of any 
current cardiovascular disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies 
should be performed.  The examiner should 
then provide an opinion that responds to 
the following questions:  (a) Does the 
veteran have coronary artery disease?  
(b) If so, is it at least as likely as 
not that such disease is related to his 
active service or was caused or 
aggravated by his service connected 
disabilities?  If the finding is that 
service connected disabilities did not 
cause the coronary artery disease, but 
aggravated it, is there a quantifiable 
degree of disability due to the 
aggravation.   The examiner must explain 
the rationale for all opinions given.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


